Citation Nr: 0819924	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-32 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the amount of $17,624.53, to include 
whether the creation of the debt was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 2005 decision by the 
Committee on Waivers and Compromises (Committee) located at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Pension Center in St. Paul, Minnesota that denied waiver 
of recovery of an overpayment of pension benefits in the 
original amount of $23,490.13.  In November 2005, the 
veteran's pension benefits were reinstated, effective from 
May 3, 2005.  In the December 2005 supplemental statement of 
the case, the Committee determined the amount of the 
overpayment was reduced to $17,624.53 based on the 
restoration of pension benefits.  


FINDINGS OF FACT

1.  VA determined that from December 27, 2001 (the effective 
date of the fugitive felon provisions of Public Law 107-103) 
until May 2, 2005 (the date that felony change against the 
veteran was dropped) the veteran was a fugitive felon, and 
discontinued his pension payments for that period of time, 
resulting in an overpayment in the amount of $17,624.53.

2.  It is not shown that prior to being notified by VA in 
March 2004, the veteran was aware of the felony arrest 
warrant dated in March 1999 from Boulder City Nevada, or 
otherwise aware that he was being sought for prosecution for 
a felony in Nevada.

3. The evidence does not reflect that the veteran was either 
fleeing to avoid prosecution or custody or confinement after 
conviction for a felonious offense, or attempting to commit a 
felonious offense, or that the veteran was violating a 
condition of probation or parole imposed for commission of a 
felony from March 1999.

5.  Upon being advised of the arrest warrant in March 2004, 
the veteran promptly contacted the Nevada authorities to 
resolve the charges; and as of May 3, 2005, the felony charge 
was reduced to a misdemeanor and resolved.


CONCLUSION OF LAW

The veteran was not a fugitive felon and the discontinuance 
of pension benefits from December 27, 2001 to May 2, 2005 and 
the creation of the overpayment for that period in the amount 
of $17,624.53 was improper.  38 U.S.C.A. §§ 5107, 5313 (West 
2002); 38 C.F.R. § 3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a), redefined VA's duties to notify and 
assist a claimant in the development of a claim.  However, 
the notice provisions of the VCAA are inapplicable to waiver 
claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  In 
addition, in light of the favorable decision in this matter, 
no further development or notice is warranted.

The veteran contends that the VA erred in discontinuing his 
pension benefits and creating an overpayment on the basis 
that he was a fugitive felon.  He asserts that he had no 
knowledge that a felony warrant had been issued against him 
until he was notified by VA in March 2005.  He asserts, in 
effect, that the overpayment in this case was not properly 
created and he also has requested waiver of the collection of 
an overpayment of VA 

The evidence of record reflects that the veteran is in 
receipt of non-service connected disability pension, 
effective September 23, 1993.  In or about early 2004, VA 
determined that two warrants were issued against the veteran 
on March 30, 1999 by Boulder City, Nevada.  The first warrant 
was for a misdemeanor offense for driving under the influence 
and the second warrant was a felony warrant for possession of 
a controlled substance - dangerous drugs.  In March 2004, VA 
sent a letter to the veteran indicating that there was an 
outstanding warrant issued for his arrest, and that his VA 
benefits would be terminated under Section 505 of Public Law 
107-103, which prohibits payment of benefits to fugitive 
felons.  Per a June 2004 determination, VA terminated the 
veteran's compensation payments, effective December 27, 2001, 
the date the law came into effect, creating an overpayment 
for benefits he had received from that date.  

In a January 2005 statement, the veteran requested that his 
overpayment be waived and explained that he had no income and 
was homeless.  A decision issued that same month by the 
Committee on Waivers and Compromises denied the veteran's 
waiver request and explained that the veteran failed to 
submit his waiver request within 180 days of the date of 
notification.  In April 2005, the veteran submitted a letter 
indicating that he was not aware of his outstanding felony 
warrant until he had received a letter from the VA informing 
him that his pension was suspended until the matter was 
cleared.  He further stated that he was going to court in 
Boulder City, Nevada on May 3, 2005 to have the matter 
resolved.  In October 2005 he submitted proof from the 
Justice Court in Boulder Township showing that his felony 
charge had been dropped to a third degree misdemeanor.  Also 
of record is information provided to the VA from the Boulder 
City Police Department in June 2004, indicating that the 
veteran was incarcerated for 12 days in Detroit, Michigan and 
that he waived extradition proceedings to Nevada regarding 
the outstanding warrants.  It was indicated Nevada 
authorities chose not to extradite the veteran and he was 
released from custody.  

In statements in April and October 2005, the veteran asserted 
that he was unaware of the felony warrant until he was 
notified by the VA in March 2004.  He has indicated that as 
soon as he was aware of the outstanding warrant, he contacted 
the Nevada authorities to resolve the matter.  

By letter dated in November 2005, the RO notified the veteran 
that his pension benefits were reinstated, effective from May 
3, 2005 because the veteran had submitted verification that 
the felony charge had been reduced to a misdemeanor on that 
day.  In the December 2005 supplemental statement of the 
case, the Committee determined the amount of the overpayment 
was reduced to $17,624.53 based on the restoration of pension 
benefits effective on May 3, 2005.  

A December 2005 supplemental statement of the case informed 
the veteran that the Committee resolved the issue of 
timeliness in his favor; however, fault existed in the debt 
creation since he had an outstanding warrant and it would not 
be fair for the veteran to keep funds paid to him during the 
time period that his felony warrant was outstanding.  

At the outset, it is noted that when, as here, the validity 
of the debt is questioned, this is the threshold preliminary 
determination that must be made prior to a decision on a 
waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2007), 
VAOPGCPREC 6-98 (Apr. 24, 1998).  Because the Committee 
addressed the validity of the debt in the December 2005 
supplemental statement of the case, and this matter is 
encompassed in the claim on appeal, the Board may address 
this matter. 

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term "fugitive felon" means a person who is a 
fugitive by reason of (A) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees, or (B) 
violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2).

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration (SSA) and food stamps from 
the Department of Agriculture. VAOPGCPREC 7-2002 (December 3, 
2002).  It was noted that Public Law No. 104-193 'was 
designed to cut off the means of support that allows fugitive 
felons to continue to flee.'  Id.  The SSA's fugitive felon 
provision is essentially identical to the VA provision cited 
above.  See 42 U.S.C.A. § 1382(e)(4)(A).

As the veteran was not convicted of a felony in this matter, 
and has not violated the conditions of a parole or probation, 
the only definition of fugitive felon that may apply in this 
case is the one providing that a fugitive felon is a person 
"fleeing to avoid prosecution" for an offense or an attempt 
to commit an offense that is a felony under the laws under 
the place from which the person flees.

Both the controlling statute and the regulation specifically 
include the intentional act of "fleeing to avoid prosecution" 
as a condition of finding fugitive felon status.    
Furthermore, Courts examining the Social Security 
Administration statute have found that a person must have 
knowledge his apprehension be sought and there must be a 
finding of flight in order for benefits to be severed.  See 
Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97(2d Cir. 
2005)(finding the SSA's interpretation of the statute to 
suspend benefits without a finding of flight was improper); 
see also Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1065-1066 
(N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 
(D.Or. 2004)(finding the SSA's interpretation that the mere 
presence of a warrant was sufficient to establish fugitive 
felon status was in contradiction to the underlying statute 
and regulations applicable to SSA benefits).

In the present case, the veteran has asserted that he was 
unaware of the felony warrant until he was notified by the VA 
in March 2004.  While there is evidence showing that he was 
incarcerated in 2001, it is shown that the Nevada authorities 
declined to extradite the veteran to Nevada and he was 
released.  The Nevada authorities have not provided any 
evidence to the VA that the veteran knew that a felony 
warrant was outstanding or that the veteran was intentionally 
fleeing prosecution in this matter.  

Thus, while the evidence shows that the veteran was 
apprehended in Michigan regarding the outstanding warrants 
and that the veteran apparently waived extradition 
proceedings which would have allowed Nevada authorities to 
return him for trial.  It was indicated, however, that he was 
released after 12 days because the Nevada authorities 
declined to extradite him and there is no evidence that after 
his release that he knew that his apprehension was further 
sought.  The veteran has asserted that he was unaware of the 
felony warrant and there is nothing in the record to 
contradict his assertions.  As such, there can be no finding 
that he engaged in the intentional act of "fleeing from 
prosecution."  Significantly, when the veteran was advised of 
the warrant, he contacted the Nevada authorities and resolved 
the matter.  It is further noted that the felony charge was 
reduced to a misdemeanor.  Such actions do not reflect the 
intentional act of "flight from prosecution" necessary to 
establish fugitive felon status.  Consequently, the veteran 
cannot be considered to have been a fugitive felon under the 
controlling statute and regulation.

As the veteran is not shown to have been a fugitive felon 
from December 27, 2001 to May 2, 2005, the discontinuance of 
his pension payments and creation of an overpayment was not 
warranted.


ORDER

The discontinuance of pension payments from December 27, 2001 
to May 2, 2005 and the creation of the overpayment in the 
amount of $17, 624.53 was improper, and the appeal is 
granted.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


